Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 5-21 are pending. Claims 18-21 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 07/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2021 is fully withdrawn.  Claims 1 and 5-16 , directed to a process to prepare BHET is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1 and 5-21 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 04/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claim 18 over reference ‘088 (USPGPub 2010/0133088, Published 06-2010 in the non-final mailed 12/21/2021 is withdrawn. Applicant’s arguments filed 04/21/2022, specifically pages 6-7 of 9, are persuasive and have overcome the rejection of record.
The 103(a) rejection of claims 18-20 over references Pingale et al. (Microwave assisted ecofriendly recycling of poly(ethylene terephthalate) bottle waste, European Polymer Journal, 44, pp. 4151-4156, Published 2008, cited in the IDS filed 11/03/2020), Menendez et al. (Microwave heating process involving carbon materials, Fuel Processing Technology, 91, pp. 1-8, Published 2010) and Tsubaki et al. (Microwave-assisted hydrothermal hydrolysis of cellobiose and effects of additions of halide salts, Bioresource Technology 123, pp. 703-706, Published 2012), in the non-final mailed 12/21/2021 is withdrawn. Applicant’s arguments filed 04/21/2022, specifically pages 7-8 of 9, are persuasive and have overcome the rejection of record.
	

	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erin Bobay on 05/26/2022.
The application has been amended as follows:

IN THE CLAIMS:
Claim 1 is amended as follows.
The phrase “wherein the catalytic system comprises a catalyst and a microwave absorber; and then” is deleted and the following phrase - - wherein the catalytic system comprises a catalyst and a microwave absorber, and wherein the microwave absorber comprises a sodium salt, a lithium salt, a potassium salt, a calcium salt, a magnesium salt, or a combination thereof; and then - - is put in its place.

Claims 2, 3 and 4 are canceled.
	
Claim 18 is amended as follows.
	The phrase “a catalytic system comprising a catalyst and a microwave absorber.” is deleted and the following phrase - - a catalytic system comprising a catalyst and a microwave absorber, wherein the microwave absorber comprises a sodium salt, a lithium salt, a potassium salt, a calcium salt, a magnesium salt, or a combination thereof. - - is put in its place.

The following claim 21 is added.
21. The heterogeneous reaction mixture of claim 18, wherein the catalyst is selected from the group consisting of: zinc acetate, zinc chloride, manganese acetate, 1, 5, 7 - triazabicyclo[ 4.4.0]dec-5-ene (TBD), 1,8- diazabicyclo[5.4.0]undec-7-ene (DBU), magnesium acetate, 4 dimethylaminopyridine (DMAP), and combinations thereof.
Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Pingale et al. (Microwave assisted ecofriendly recycling of poly(ethylene terephthalate) bottle waste, European Polymer Journal, 44, pp. 4151-4156, Published 2008), cited in the IDS filed 11/03/2020).
Pingale et al. teach the glycolysis of PET to prepare BHET using zinc acetate and microwave radiation (p. 4152, left column).
Pingale et al. does not teach the use of a microwave absorber.
Reference ‘599 (WO98/04599, Published 02-1998) was brought in to teach the use of microwave absorbers with the degradation of poly(ethylene terephthalate). See pages 8, 10 and 36.
Neither Pingale et al. nor reference ‘599 disclose of fairly suggest the use of a microwave absorber comprising a sodium salt, lithium salt, potassium salt, calcium salt, a magnesium salt, or combination thereof. 
Reference Tsubaki et al., ("Microwave-assisted Hydrothermal Hydrolysis of Maltose with Addition of Microwave Absorbing Agents" Procedia Chemistry, 4:288-293, Published 2012. As cited in the IDS filed 11/03/2020) teach microwave absorbers comprising a sodium salt (p. 291).
However, Tsubaki et al. teach microwave absorbers are not interchangeable and/or equivalent. See page 291.
Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628